Citation Nr: 0841724	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  97-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney, 
Bergman & Moore, LLC


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal was previously 
remanded by the Board for additional development in November 
2006 and August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's medical records show a long history of 
treatment for a psychiatric disorder beginning in June 1985.  
The veteran attended a VA examination in October 2005.  He 
was diagnosed with schizophrenia, paranoid type.  The 
examiner found he did not fulfill the diagnostic criteria for 
a diagnosis of PTSD.  The examiner opined that the veteran's 
psychiatric disorder began in 1985 and was not secondary to 
any service-connected disability nor was it due to his 
military service.

Since that examination, the veteran has submitted several lay 
statements from people who knew him when he returned from 
service in Vietnam.  These letters describe the veteran at 
that time as nervous, irritable, sensitive to noise, bitter, 
isolated, and anxious.  Based on these statements, in October 
2008, a private examiner opined that schizophrenia began in 
service.

The private provider noted that the October 2005 VA 
examination was not based on a review of the new lay 
statements, which were critical in the private provider's 
evaluation.  A similar argument was made by the veteran's 
representative.  The Board agrees that these lay statements 
must be reviewed by a VA examiner.  As such, this case is 
remanded for a new examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents, 
particularly the newly submitted lay 
statements and the October 
2008 psychological report, should be 
reviewed.  All relevant psychiatric 
diagnoses should be assigned.

The examiner should state whether the 
immediate post-service symptoms 
described in the lay statements, 
including nervousness and anxiousness, 
are at least as likely as not 
attributable to the veteran's current 
psychiatric diagnosis or diagnoses.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




